*793Appeal from a decision of the Unemployment Insurance Appeal Board, filed August 12, 2003, which ruled that claimant was disqualified from receiving unemployment insurance benefits because her employment was terminated due to misconduct.
Substantial evidence supports the decision of the Unemployment Insurance Appeal Board finding that claimant lost her employment as a general office clerk due to misconduct. The record establishes that due to claimant’s limited knowledge of computers, her job duties included no computer work. Nevertheless, claimant herself admits that, without asking the employer, she used the employer’s computer for personal reasons after work. While using the computer to print information, the printer jammed and, as a result, claimant turned the printer off and left the employer a note regarding the problem. When the employer tried to use the computer later that night in an attempt to fix the problem, the hard drive crashed and much of the business information and e-mails were lost. Inasmuch as claimant engaged in conduct which was detrimental to the employer’s best interest (see Matter of Tedesco [Trans World Airlines—Hudacs], 183 AD2d 1082 [1992]; Matter of Belai [Hart-nett], 168 AD2d 773 [1990]), we find no reason to disturb the Board’s decision. We have reviewed claimant’s remaining contentions, including that she was denied a fair hearing and she was improperly denied the right to present a witness, and find them to be without merit.
Peters, J.E, Spain, Carpinello, Mugglin and Rose, JJ., concur. Ordered that the decision is affirmed, without costs.